Name: Regulation (EEC) No 898/75 of the Council of 18 march 1975 concluding the Supplementary Protocol to the Agreement between the European Economic Community and the Republic of Portugal
 Type: Regulation
 Subject Matter: international affairs;  Europe;  tariff policy;  European construction
 Date Published: nan

 No L 106/10 Official Journal of the European Communities 26. 4. 75 REGULATION (EEC) No 898/75 OF THE COUNCIL of 18 March 1975 concluding the Supplementary Protocol to the Agreement between the European Economic Community and the Republic of Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to the recommendation from the Commission ; Whereas, since Norway did not accede to the European Communities, the Supplementary Protocol to the Agreement between the European Economic Community and the Portuguese Republic should be concluded, HAS ADOPTED THIS REGULATION: Article 1 The Supplementary Protocol to the Agreement between the European Economic Community and the Portuguese Republic is hereby concluded on behalf of the Community. The text of the Protocol is annexed hereto . Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Protocol referred to in Article 1 and to confer on him the necessary powers to bind the Community ( 1 ). Article 3 This Regulation shall enter into force on 1 May 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 March 1975 . For the Council The President R. RYAN (*) The date of signature of this Protocol will be published in the Official Journal of the European Communities .